DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated February 19, 2021. Applicant amended claims 1 and 8. Claims 1-14 are pending.
Applicant's arguments with respect to Claims 1-14 have been considered and are considered persuasive. The claims are rejected discussed below in view of the new grounds of rejection over Shinji et al. (U.S. Publication 2017/0215714). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ince (U.S. Publication 2007/0232874) and in further views of Silwa (U.S. Publication 2015/0209106) and Shinji et al. (U.S. Publication 2017/0215714, hereinafter “Shinji”).
As to Claims 1 and 8, Ince discloses a radial illumination system in Figs. 1-5 for projecting a light pattern radially “ring illumination” in [0011] comprising:
a light source (20) in [0106] and Fig. 3 for generating a light output;
an optical fiber (112) in [0106] and Fig. 3 which is adapted to transmit the light output and to emit the light in a direction centered along a longitudinal axis of the optical fiber, from an end of the optical fiber;
a ferrule (106) in [0105] and Figs. 1 and 3 around the end of the optical fiber; and
(surface of (106)) and “reflector” in [0107] and Fig. 3 coupled to or integral with the ferrule being optically coupled to the lens system 118), for redirecting the emitted light to form a ring of generally radial light around the axis,
wherein the ferrule comprises a reflecting face (surfaces facing (98) and (110) in Fig. 3) which faces away from the end of the optical fiber, and the reflector comprises a cap as shown by various embodiments (162, 172, 182) in [0110]-[0111] and Figs. 7-10 as part of the lens system which is mounted over an end of the ferrule and which has a reflecting surface which faces the end of the optical fiber, such that an optical path is defined from the end of the optical fiber, to the reflecting surface and then to the reflecting face. It would have been obvious to one of ordinary skill in the art at the time of invention that various embodiments disclosed by Ince provides means for a secure coupling that is removable with disposable elements as described in [0110]-[0111].
However, Ince does not specifically disclose that a direction the reflector redirects the emitted light is perpendicular to the longitudinal axis. Silwa and Shinji are applied as a secondary teaching, to show radial illumination. Silwa teaches greater off-axis angles in Figs. 6A-6B and [0066] including a direction perpendicular to the longitudinal axis. Shinji teaches that multiple light pathways are utilized for multiple angles of viewing and utilizing multiple pathways for both directions along the longitudinal axis as well as perpendicular to the longitudinal axis in [0017], [0032], and [0034]-[0035] and Figs. 1 and 2C. It would have been obvious to one of ordinary skill in the art to provide the radial illumination system of Ince with additional optical elements to provide illumination at greater off-axis angles as taught by Silwa to fulfill the same function “to more favorably distribute light” (Silwa, [0066]) which includes simultaneous illumination of the longitudinal axis and the direction perpendicular to the longitudinal axis (Shinji, [0055]).
As to Claim 8 in particular, Ince discloses that the reflector is transparent in the portion of (108) in [0105].
As to Claim 2 and 10, Ince discloses the radial illumination system of claim 1, wherein the light source comprises a laser in [0104].
As to Claims 3 and 11, Ince discloses that the reflector is axisymmetric in Fig. 3
As to Claim 4, Ince discloses the radial illumination system of claim 1, wherein the cap has a radial light output window arrangement in Fig. 3.
As to Claim 5, Ince discloses the radial illumination system of claim 1, wherein the reflecting surface of the cap is curved, such that the reflected light is collimated in Fig. 3.
As to Claim 6, Ince discloses the radial illumination system of claim 1, wherein the reflecting face of the ferrule is conical in Fig. 3.
As to Claim 7, Ince discloses the radial illumination system of claim 1, wherein the cap and the ferrule comprise a single integrated component in Fig. 3.
As to Claim 9, Ince discloses the radial illumination system of claim 8, wherein the reflecting inner face of the reflector projects beyond the end of the ferrule in Fig. 3.
As to Claim 12, Ince discloses a radial imaging system for capturing an image of an object which extends around an image sensor in an object plane (the position of the object being imaged being changeable relative to the image sensor wherein the object can arbitrarily define an object plane), the system comprising:
the radial illumination system of claim 1; and
an image sensor (30) in [0096] and Fig. 1 for receiving the generally radial light after reflection by the object.
As to Claim 13, Ince discloses a radial imaging system of claim 12, comprising a reflector (98) in [0097] and Fig. 3 for reflecting generally radial light after reflection by the object towards the image sensor.
As to Claim 14, Ince discloses a catheter “catheter body” in [0116] for use in determining the presence and location of obstructions in an upper airway (intended use, any catheter sized smaller than the upper airway capable of being inserted thereto and conducting examination), the catheter comprising:
at least one radial imaging system of claim 12, wherein the image sensor is aligned along or parallel to the catheter axis as shown by exemplary positioning of the image sensor relative to the catheter axis in [0122] and Fig. 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20170127925 (Fig. 2) and 20170105608 (Fig. 2) are cited to show simultaneous illumination along the longitudinal axis and perpendicular to the longitudinal axis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795